Title: Lady Virginia Murray to Thomas Jefferson, [before 29 November 1815]
From: Murray, Virginia
To: Jefferson, Thomas


          
            Sir—
             before 29 Nov. 1815 Trafalgar Place Opposite Cumberland gate Oxford Road London
          
          I am at a loss how to begin a Letter in the which I am desirous of stating claims that may long since have been forgotten—but which I think no time can really annihilate until fufilment has followed the promise—I imagine you must have heard that during my Father the late Earl of Dunmore’s residence in America—I was born—& that the Assembly then sitting at Williamsburg requested I might be their God Daughter, & christened by the name of Virginia—which request being complied with—they purposed providing for me in a manner suitable to the honor they conferred upon me—& to the responsibility; they had taken upon themselves—I was accordingly christened as the God Daughter of that Assembly & named after the State—Events have since occurred which in some measure may have altered the intentions then expressed—in my favour,—these were (so I have understood) that a Sum of money should be settled upon me, which by accumulating during my minority would make up the Sum of one hundred thousand pounds when I became of age—it is true many changes may have taken place in America—but that fact still remains the same,—I am still the God Daughter of the Virginians—by being that,—may I not flatter myself I have some claims upon their benevolence—if not upon their justice? may I not ask the Gentlemen of that State—Especially you Sir their Governor—to fulfil in some respects the Engagements entered into by their Predecessors? Your Father’s promised mine, that I should become their charge;—& I am totally unprovided for—my Father died without making a  Will,—my Brothers are married—having families of their own, & not being bound to do any thing for me—they regard with indifference my unprotected & neglected situation—perhaps I ought not to mention this circumstance, as a proper inducement for you to act upon, nor would I—were it not my Excuse for wishing to remind you of the claims I now advance—I hope you will feel my right to your favour & protection, to be founded on the promises made by your own Fathers, & on the situation in which I stand with regard to the State of Virginia; You will ask Sir,—Why my appeal to your Generosity & justice have been so tardy?—While my Father lived—I lived under his protection & guidance,—he had incurred the displeasure of the Virginians—& he feared an application from me then,—would have seemed like one from him—& to him you were bound by no ties,—as his subsequent conduct had broken them:—not so with me—at his decease I became a free Agent,—I had taken no part which could displease my God Fathers—& myself remained what the Assembly had made me—their God Daughter—consequently their Charge—I wish particularly to enforce my dependence on your bounty for I feel hopes revive which owe their birth to your known generosity & to that of the State—whose representative I now address.—Now that my Father is no more, I am certain you will remember what merited your Esteem in his Character & conduct & forget that which Estranged your hearts from so honourable a man,—but shd you not—you are too Just to visit what you may deem the Sins of the Father upon his luckless Daughter—
          
            I am Sir Your Obedient &c &c
            Virginia Murray
          
        